IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR KENT COUNTY


JOYCE HENRY,                               :
                                           :        C.A. No: K14C-03-002 RBY
           Plaintiff,                      :
                                           :
      v.                                   :
                                           :
MIDDLETOWN FARMERS MARKET, :
LLC, a Delaware limited liability company, :
MOSES F. ZOOK, individually and            :
d/b/a DUTCH COUNTRY FARMERS                :
MARKET, JEANETTE L. WATERS and :
FRANCES DUSELL,                            :
                                           :
                  Defendants.              :

                               Submitted: July 27, 2015
                                Decided: July 28, 2015


                          Upon Consideration of Defendants’
                                 Motion to Dismiss
                                    GRANTED

                                      ORDER

Joyce Henry, Pro se.

Jeanette L. Waters, pro se.

Frances Dusell, pro se.


Young, J.
Henry v. Middletown Farmers Market, LLC, et. al.
C.A. No.: K14C-03-002 RBY
July 28, 2015

                                      DECISION
      Joyce Henry (“Plaintiff”), a patron of Dutch Country Farmer’s Market, was
allegedly injured when a vendor table, operated by Jeanette Waters and Frances
Dusell (“Defendants”), was swept up by a gust of wind, making impact with her
person.
      Several months ago, two events occurred, bringing the action to a stand-still.
On March 5th, Plaintiff’s Counsel, Scott E. Chambers, Esq., filed a motion to
withdraw, as he had been unable to contact Plaintiff for some time. Although
unknown to the Court at the time, on March 7th, Plaintiff passed away. Counsel’s
motion was granted on April 2, 2015.
      On July 6, 2015, Defendants’ moved to dismiss Plaintiff’s action, following the
withdrawal of her Counsel, as well as her death. Plaintiff, or a representative of hers,
had until July 23, 2015, to respond to this motion. Defendants’ motion was not
responded to, nor has anyone stepped forward to continue this action on Plaintiff’s
behalf.
      The reason asserted by the pro se Defendants for dismissal (“There is no
plaintiff anymore”) does not articulate a proper basis for Dismissal. On the other
hand, interpreting it more as a Dismissal on the basis of a failure to prosecute the
action would have merit.
      Accordingly, on that basis, Defendants’ motion is GRANTED to the extent
that this matter is DISMISSED without prejudice.




                                            2
Henry v. Middletown Farmers Market, LLC, et. al.
C.A. No.: K14C-03-002 RBY
July 28, 2015

      IT IS SO ORDERED.
                                             /s/ Robert B. Young
                                                        J.

RBY/lmc
oc: Prothonotary
cc: Joyce Henry
     Jeannette Waters
     Frances Dusell
     Opinion Distribution




                                            3